Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-02861-CMA-SKC

   EIGHTH DISTRICT ELECTRICAL PENSION FUND,
   EIGHTH DISTRICT ELECTRICAL PENSION FUND ANNUITY PLAN,
   PATRICK CARLSON,
   NATIONAL ELECTRICAL BENEFIT FUND, and
   MOUNTAIN STATES LINE CONSTRUCTORS AREA JOINT APPRENTICESHIP AND
   TRAINING TRUST FUND,

          Plaintiffs,

   v.

   GREEN ENERGY FOUNDATIONS, LLC,

          Defendant.


          ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
                     PURSUANT TO FED. R. CIV. P. 55(b)(1)


          This matter is before the Court on Plaintiffs’ Motion for Default Judgment

   Pursuant to Fed. R. Civ. P. 55(b)(1) (“the Motion”). (Doc. # 10.) For the reasons that

   follow, the Court grants the Motion and enters default judgment in Plaintiffs’ favor.

                                 I.     BACKGROUND

          Plaintiffs Pension Fund, Annuity Plan, NEBF, and JATC (collectively “Plaintiff

   Funds”) are each employee benefit plans established pursuant to the Employee

   Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and are

   governed by Boards of Trustees consisting of management representatives and union

   representatives. (Doc. # 10 at 2.) Plaintiff Carlson is Secretary of the Delinquency
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 2 of 17




   Committee for Plaintiff Eighth District Electrical Pension Fund, which also serves as the

   collections agent for Plaintiffs Annuity Plan, NEBF, and JATC pursuant to participation

   agreements between the Pension Fund and the other Plaintiff Funds. (Id.) Defendant

   Green Energy Foundations, LLC is a limited liability company organized under the laws

   of the State of Minnesota.

          Plaintiffs initiated this suit on October 7, 2019, to collect delinquent fringe benefit

   contributions from Defendant pursuant to §§ 502 and 515 of ERISA, 29 U.S.C. §§ 1132

   and 1145 respectively, and pursuant to collective bargaining agreements (“CBAs”)

   between the Western Line Constructors’ Chapter, NECA, and International Brotherhood

   of Electrical Workers Local Union No. 44, to which Defendant is a party by virtue of a

   letter of assent. (Doc. # 1 at 1–2.) Each Plaintiff Fund was established and operates

   pursuant to a Trust Agreement, which is incorporated by reference into the CBAs. (Id. at

   4.)

          Plaintiffs served Defendant on October 21, 2019. See (Doc. ## 6, 6-1).

   Defendant failed to file an answer or otherwise respond to the Complaint. The Clerk of

   this Court entered default on November 25, 2019. (Doc. # 9.) Plaintiffs filed the instant

   Motion on December 9, 2019, seeking delinquent principal contributions, interest on

   those delinquent contributions, liquidated damages, and audit costs. (Doc. # 10 at 7–8.)

   Defendant has not responded to Plaintiffs’ Motion.

                                II.     STANDARD OF REVIEW

          Pursuant to the Federal Rules of Civil Procedure, courts must enter a default

   judgment against a party that has failed to plead or otherwise defend an action brought


                                                 2
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 3 of 17




   against it. Fed. R. Civ. P. 55(b)(2). Default judgment may be entered by the clerk of

   court if the claim is for “a sum certain,” Fed. R. Civ. P. 55(b)(1), in all other cases, “the

   party must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

          [D]efault judgment must normally be viewed as available only when the
          adversary process has been halted because of an essentially unresponsive
          party. In that instance, the diligent party must be protected lest he be faced
          with interminable delay and continued uncertainty as to his rights. The
          default judgment remedy serves as such a protection.

   In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation marks and

   citation omitted).

          A default amounts to an admission of liability, and all well-pleaded allegations in

   the complaint pertaining to liability are deemed true. See Greyhound Exhibitgroup, Inc.

   v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (internal citation omitted);

   Lyons P’ship, L.P. v. D&L Amusement & Entm’t, Inc., 702 F. Supp. 2d 104, 109

   (E.D.N.Y. 2010). “The Court also accepts as undisputed any facts set forth by the

   moving party in affidavits and exhibits.” Bricklayers & Trowel Trades Int’l Pension Fund

   v. Denver Marble Co., No. 16-CV-02065-RM, 2019 WL 399228, at *2 (D. Colo. Jan. 31,

   2019) (citing Purzel Video GmbH v. Biby, 13 F. Supp. 3d 1127, 1135 (D. Colo. 2014)).

   It “remains for the court to consider whether the unchallenged facts constitute a

   legitimate cause of action, since a party in default does not admit conclusions of law.”

   Leider v. Ralfe, No. 01 Civ. 3137 (HB) (FM), 2004 WL 1773330, at *7 (S.D.N.Y. July 30,

   2004) (quoting In re Indus. Diamonds Antitrust Litig., 119 F. Supp. 2d 418, 420

   (S.D.N.Y. 2000)).




                                                  3
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 4 of 17




          Additionally, courts are required to make an independent determination of the

   amount of damages to be awarded, unless the amount of damages is certain. Ullico

   Cas. Co. v. Abba Shipping Lines, Inc., 891 F. Supp. 2d 4, 7 (D.D.C. 2012) (citing Int'l

   Painters & Allied Trades Indus. Pension Fund v. Davanc Contracting, Inc., 808 F. Supp.

   2d 89, 94 (D.D.C. 2011)). “In instances where the amount of damages is not certain, the

   court may hold a hearing, but is not required to do so as long as there is a basis for

   determining damages for purposes of the default judgment.” Id. (citing Flynn v. Extreme

   Granite, Inc., 671 F. Supp. 2d 157, 160 (D.D.C. 2009)).

          For instance, courts need not conduct a hearing “if the amount claimed is a

   liquidated sum or one capable of mathematical calculation.” Eighth Dist. Elec. Pension

   Fund v. Campbell Elec., Inc., No. 16-cv-03040-CMA, 2017 WL 1243059, at *2 (D. Colo.

   Mar. 17, 2017) (quoting Hunt v. Inter–Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir.

   1985)). In making an independent determination of the amount of damages, “the court

   may rely on detailed affidavits or documentary evidence.” Id. (quoting Breaking the

   Chain Found., Inc. v. Capitol Educ. Supp., Inc., 589 F. Supp. 2d 25, 28 (D.D.C. 2008));

   Lopez v. Highmark Constr., LLP, No. 17-cv-01068-CMA-MLC, 2018 WL 1535506, at *3

   (D. Colo. Mar. 29, 2018) (same).

          In the context of a default judgment, a plaintiff “must . . . establish that on the law

   it is entitled to the relief it requests, given the facts as established by the default.” PHL

   Variable Ins. Co. v. Bimbo, No. 17-CV-1290 (FB) (ST), 2018 WL 4691222, at *2

   (E.D.N.Y. Aug. 30, 2018), report and recommendation adopted, No. 17-CV-1290 (FB)

   (ST), 2018 WL 4689580 (E.D.N.Y. Sept. 28, 2018) (quoting Trs. of the Plumbers Local


                                                  4
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 5 of 17




   Union No. 1 Welfare Fund v. Generation II Plumbing & Heating, Inc., No. 07CV5150

   (SJ) (SMG), 2009 WL 3188303, at *2 (E.D.N.Y. Oct. 1, 2009)).

                                       III.   ANALYSIS

          Following a clerk’s entry of default, courts follow two steps before granting default

   judgment. First, a court must ensure it has subject matter and personal jurisdiction.

   Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986); Marcus Food Co. v.

   DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (holding that default judgment against

   defendant over whom court has no personal jurisdiction is void). Second, courts must

   consider whether the well-pleaded allegations of fact—which are admitted by a

   defendant upon default—support a judgment on the claims against the defaulting

   defendant. See Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir. 2016) (plaintiff in a

   default action did not need to prove complaint’s factual allegations; however, judgment

   must be supported by a sufficient basis in the pleadings).

   A.     JURISDICTION

          1.      Subject Matter Jurisdiction

          Federal question jurisdiction is governed by 28 U.S.C. § 1331, which provides

   that “[t]he district courts shall have original jurisdiction of all civil actions arising under

   the Constitution, laws, or treaties of the United States.” Plaintiffs’ cause of action arises

   under ERISA, a federal law, which provides, in relevant part, that “the district courts of

   the United States shall have exclusive jurisdiction of civil actions under this subchapter.

   . . .” 29 U.S.C. § 1132(e)(1). Because Plaintiffs’ cause of action arises under federal

   law, this Court has jurisdiction.


                                                   5
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 6 of 17




          2.     Personal Jurisdiction

          The Court must also determine that Plaintiffs have made a prima facie case that

   exercising personal jurisdiction over Defendant is proper. Dennis Garberg and Assocs.,

   Inc. v. Pack-Tech Int’l. Corp., 115 F.3d 767, 773 (10th Cir. 1997). An analysis of

   personal jurisdiction involves a two-step inquiry. First, the Court must address the

   adequacy of service in deciding whether it has personal jurisdiction over Defendant.

   Reg’l Dist. Council v. Mile High Rodbusters, Inc., 82 F. Supp. 3d 1235, 1241 (D. Colo.

   2015). Second, the Court must examine whether the exercise of such statutory

   jurisdiction comports with constitutional due process demands. Dudnikov v. Chalk &

   Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008).

                 a.     Service of Process

          First, the Court finds that Plaintiffs’ service of process on Defendant was

   complete and adequate. Defendant Green Energy Foundations, LLC is a limited liability

   company, and service upon a limited liability company may be accomplished “by

   delivering a copy of the summons and of the complaint to an officer, managing or

   general agent, or any other agent authorized by appointment or by law to receive

   service of process . . . .” Fed. R. Civ. P. 4(h)(1)(B). Additionally, 29 U.S.C. § 1132(e)(2)

   provides for nationwide service of process in the instant case, stating, in relevant part,

   that “process may be served in any other district where a defendant resides or may be

   found.” Plaintiffs served Defendant in Minnesota on October 21, 2019, via private

   process server, who delivered a copy of the Summons, Complaint, and Consent/Non-

   Consent to the Exercise of Jurisdiction by a United States Magistrate Judge to


                                                 6
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 7 of 17




   Defendant’s Manager and Owner, Bill Barnes, at Defendant’s registered office. See

   (Doc. ## 6, 6-1). Therefore, Plaintiffs completed service upon Defendant in accordance

   with Fed. R. Civ. P. 4(h)(1)(B) and 29 U.S.C. § 1132(e)(2).

                 b.     Due Process

          Next, the Court must consider whether exercising personal jurisdiction over

   Defendant would comport with due process. In federal question cases, personal

   jurisdiction flows from the Due Process Clause of the Fifth Amendment. Peay, 205 F.3d

   at 1210 (citing Omni Capital Int’l., Ltd., v. Rudolph Wolff & Co., 484 U.S. 97, 103–04

   (1987)). The Supreme Court has not yet defined Fifth Amendment due process limits on

   personal jurisdiction; however, “[t]he Due Process Clauses of the Fourteenth and Fifth

   Amendments are virtually identical,” and “both were designed to protect individual

   liberties from the same types of government infringement.” Peay, 205 F.3d at 1211.

          To comport with due process limitations under the Fourteenth Amendment, a

   court may only exercise personal jurisdiction over defendants that have sufficient

   minimum contacts with the forum state. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

   (1945). The “minimum contacts” test may be met in either of two ways—general

   jurisdiction or specific jurisdiction. Kuenzle v. HTM Sport–Und Freizeitgerate AG, 102

   F.3d 453, 455 (10th Cir. 1996). A court’s duty is the same in either case: to guarantee

   that the exercise of jurisdiction “does not offend traditional notions of fair play and

   substantial justice.” World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292

   (1980) (quoting Int’l Shoe, 326 U.S. at 316) (internal quotation omitted). Jurisdiction is




                                                 7
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 8 of 17




   proper where “actions by the defendant himself” establish a “substantial connection”

   with the forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).

          As pertinent in the instant suit, specific jurisdiction exists if a three part inquiry is

   satisfied: (1) the defendant purposefully avails itself of the privilege of acting in Colorado

   or of causing important consequences in the state; (2) the cause of action arises from

   the consequences of the defendant’s in-state activity; and (3) the defendant’s activities,

   or the consequences thereof, have a substantial enough connection with the forum

   state to make the exercise of jurisdiction over the defendant reasonable. Sho Servs.,

   LLC v. China Film Grp. Corp., No. 17–cv–01200–CMA–KLM, 2018 WL 2183987, at *2

   (D. Colo. May 11, 2018).

          In the instant action, Plaintiffs have established that Defendant is subject to

   specific jurisdiction in Colorado. First, Defendant has purposefully availed itself of the

   state’s laws. In evaluating purposeful availment, the Court considers the quality and

   nature of the contacts with Colorado. Id. Physical presence is not required, and a single

   act may be enough. Id. The following well pled facts are sufficient to support purposeful

   availment in this case:

             •   Defendant manifested its acceptance of the terms of the CBAs and Trust

                 Agreements through a letter of assent. (Doc. # 10-3 at 2.)

             •   Due to the CBAs and Trust Agreements, Defendant was obligated to

                 make monthly benefit contributions to the Plaintiff Funds. (Id.)

             •   Plaintiffs Pension Fund and Annuity Plan are administered in the state of

                 Colorado. Plaintiffs NEBF and JATC are administered for collections


                                                   8
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 9 of 17




                  purposes within the state of Colorado. (Id. at 1.)

              •   Defendant filed reports with the Plaintiff Funds’ Colorado-based

                  administrator indicating that Defendant owes contributions to the Plaintiff

                  Funds for the months of February through July 2018. (Id. at 3.)

          These facts support the conclusion that Defendant contracted with entities it

   reasonably knew were located in Colorado. Consequently, Defendant reasonably knew

   that Plaintiffs would suffer the effect of its failure to pay fringe contributions in Colorado.

   Thus, Plaintiffs’ well pled allegations are sufficient to support that Defendant

   purposefully availed itself of the forum state. See Carpenters Sw. Admin. Corp. v. GSF

   Enters., Inc., No. SA CV 17–0115–DOC (JCGx), 2017 WL 7833775, at *4 (C.D. Cal.

   July 13, 2017) (finding purposeful availment in the context of a default judgment where

   the defendant knew that the plaintiffs would suffer the effect of its failure to pay fringe

   contributions in the forum state).

          Second, the Court also finds that Plaintiffs’ claim for relief clearly arises from the

   consequences in Colorado of Defendant’s activities. Defendant contracted with the

   Plaintiff Funds, entities administered in Colorado, and breached those contracts by

   failing to produce the agreed-upon contributions. Defendant’s breach of contract has

   caused and is causing economic loss in Colorado. Sho Servs., 2018 WL 2183987, at *3.

   The economic ramifications at issue here support a finding that Plaintiffs’ cause of

   action emanates from Defendant’s conduct aimed at Colorado. Id.

          Third, the Court finds that Defendant’s contacts have a substantial enough

   connection with Colorado to make the exercise of jurisdiction reasonable. Sho Servs.,


                                                  9
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 10 of 17




   2018 WL 2183987, at *3. Defendant agreed to make payments in Colorado, and its

   failure to do so has caused financial harm in Colorado. This connection is not so

   isolated or attenuated that the establishment of jurisdiction would be unjust. See World–

   Wide Volkswagen Corp., 444 U.S. at 299.

          Pursuant to the foregoing analysis, Plaintiffs have met their burden to establish

   that exercising personal jurisdiction over Defendant is proper.

   B.     DEFAULT JUDGMENT

          It is manifest from the record that Defendant has defaulted. Plaintiffs served

   Defendant via private process server on October 21, 2019. (Doc. ## 6, 6-1.) Defendant

   has nevertheless failed to answer or otherwise respond to the Complaint, and the time

   to do so has expired. See Fed. R. Civ. P. 12(a). The Clerk, therefore, properly entered a

   certificate of default against Defendant on November 25, 2019. (Doc. # 9.)

          2.     Liability

          Plaintiffs seek recovery under § 515 of ERISA, 29 U.S.C. § 1145. (Doc. # 10 at

   2.) Section 515 provides: “[e]very employer who is obligated to make contributions to a

   multiemployer plan under the terms of the plan or under the terms of a collectively

   bargained agreement shall . . . make such contributions in accordance with the terms

   and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

          “[A]ny ERISA obligations of [Defendant] flow from the existence of recognizable

   contractual legal obligations.” Bricklayers & Trowel Trades Int’l Pension Fund v. Denver

   Marble Co., No. 16-CV-02065-RM, 2019 WL 399228, at *3 (D. Colo. Jan. 31, 2019)

   (citing 29 U.S.C. § 1132(a) (“A civil action may be brought . . . to recover benefits due to


                                                10
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 11 of 17




   him under the terms of his plan, to enforce rights under the terms of the plan, or to

   clarify his rights to future benefits under the terms of the plan.”)); see also Mile High

   Rodbusters, 82 F. Supp. 3d at 1240 (granting the plaintiffs’ motion for default judgment

   and finding that the defendants’ delinquency pursuant to a collective bargaining

   agreement supported judgment on the ERISA claims). Therefore, Plaintiffs may only

   recover under ERISA if they have adequately alleged a violation of the CBA by

   Defendant. 1

          Accepting the well-pled allegations in the Complaint as true and for the reasons

   stated below, the Court finds that the allegations support entry of default judgment

   against Defendant. Plaintiffs assert that Defendant agreed to the CBAs and Trust

   Agreements that obligated Defendant to pay contributions to the Plaintiff Funds. (Doc. #

   1 at 3–4.) Plaintiffs further assert that Defendant has failed to pay all contributions, plus

   accrued interest and liquidated damages, owed to Plaintiffs. See (id. at 4–6).

   Defendant’s failure to send the required contributions and accrued interest is a breach

   of its obligations under the CBA and is a violation of § 515 of ERISA, 29 U.S.C. § 1145.

   (Id. at 4–5.) Under §§ 515 and 502(g) of ERISA, 29 U.S.C. §§ 1145 and 1132(g)(2),

   Defendant is obligated to pay the full amount of its delinquent contributions under the



   1
     Although Plaintiffs fail to attach a copy of any of the CBAs to their briefing, when considering
   default judgments under ERISA, it is not “strictly necessary” to attach the CBA. This is
   especially true when the amount of damages alleged in the complaint are well pleaded
   allegations that support default. See, e.g., Denver Marble Co., 2019 WL 399228, at *3; see also
   Bd. of Trustees, Colo. Sheet Metal Workers’ Local 9 Family Health Plan v. J & C Stainless
   Fabricating Co., No. 07-cv-01970-REB-MEH, 2009 WL 306731, at *2 (D. Colo. Feb. 6, 2009)
   (entering default judgment without a copy of such an agreement). Because there are no
   discrepancies within Plaintiffs’ briefing that obfuscate the damage calculation, the Court does
   not require a copy of the CBAs at issue here.

                                                   11
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 12 of 17




   terms of the CBA, plus interest, and additional damages. (Id. at 5.)

          Because the Court deems the well-pleaded facts of the Complaint to be true,

   Plaintiffs have established that Defendant failed to pay the required contributions and

   interest. Accordingly, entry of default judgment against Defendant is proper.

          3.     Relief

          In addition to finding that Plaintiffs have a basis for relief, default judgment may

   not be entered until the amount of damages has been ascertained. See Herzfeld v.

   Parker, 100 F.R.D. 770, 773 (D. Colo. 1984). In the instant action, Plaintiffs assert their

   claim is for a sum certain. (Doc. # 10 at 2.)

          Plaintiffs seek relief under § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), which

   “requires that the Court award all unpaid contributions to any fund when a fiduciary

   brings an action to recover contributions under § 515 of the statute.” Boilermaker

   Blacksmith Nat. Pension Fund v. Fluidynamics Int’l, LLC, No. CIV.A. 09-2041-KHV,

   2009 WL 1559783, at *1 (D. Kan. June 1, 2009). Section 502(g)(2) provides as follows:

          In any action under this title by a fiduciary for or on behalf of a plan to
          enforce § 515 in which a judgment in favor of the plan is awarded, the
          court shall award the plan:

                 (A)      the unpaid contributions,
                 (B)      interest on the unpaid contributions,
                 (C)      an amount equal to the greater of:
                          (i) interest on the unpaid contributions, or
                          (ii) liquidated damages provided for under the plan in an
                                amount not in excess of 20 percent (or such higher
                                percentage as may be permitted under Federal or State
                                law) of the amount determined by the court under sub-
                                paragraph (A),
                 (D)      reasonable attorney's fees and costs of the action, to be paid
                          by the defendant, and

                                                   12
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 13 of 17




                   (E)   Such other legal or equitable relief as the court deems
                         appropriate.

          For purposes of this paragraph, interest on unpaid contributions shall be
          determined by using the rate provided under the plan, or, if none, the rate
          prescribed under § 6621 of the Internal Revenue Code of 1954.

   29 U.S.C. § 1132(g)(2).

          Plaintiffs seek relief under Sections (A) through (E) of the statute. (Doc. # 10 at

   5–6.) It is notable that §§ (A)-(D) are mandatory. 29 U.S.C. § 1132(g)(2) (stating that

   “the court shall award . . .” (emphasis added)). Plaintiffs note that they will file an

   additional motion addressing attorneys’ fees and costs, and do not seek specific relief

   under § (E). (Id. at 8.)

                   a.    Unpaid Contributions

          With respect to unpaid contributions, Plaintiffs assert that Defendant failed to

   make the necessary contributions to the Plaintiff Funds under the CBAs and Trust

   Agreements for the months of February through July 2018. (Doc. # 1 at 4–5); see 29

   U.S.C. § 1132(g)(2)(A). The delinquent payments for these six months totals

   $17,176.48, which Plaintiffs seek to recover in the instant action. (Doc. # 10 at 5); (Doc.

   # 10-3 at 3).

          Plaintiffs sufficiently substantiate their assertions regarding Defendant’s unpaid

   contributions with the Affidavit of Sandra G. Brown. (Doc. # 10-3.) Ms. Brown is

   employed by CompuSys of Colorado, Inc. (“CompuSys”) and served as the Delinquency

   Coordinator for Plaintiff Pension Fund, which collects contributions for all of the Plaintiff

   Funds, until April 1, 2020. (Id. at 1–2.); see (Doc. # 16-1 at 1). Ms. Brown states that


                                                 13
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 14 of 17




   Defendant filed reports for the months of February through July 2018 indicating that it

   owed contributions to Plaintiffs, and an audit of Defendant discovered additional

   contributions owed. This yielded a total of $17,176.48 in unpaid contributions. (Id. at 3.)

   Plaintiffs also submit a statement of Defendant’s account with CompuSys as of

   December 3, 2019. (Id. at 6.) The statement further demonstrates that Defendant owes

   the Plaintiff Funds contributions for the months of February through July 2018 in the

   amount of $17,176.48. (Id.)

          Plaintiffs have thus provided the Court with proof of the damages amount. This

   amount does not exceed the $17,176.48 requested in the Complaint. See Fed. R. Civ.

   P. 54(c). Therefore, entering judgment against Defendant in the amount of $17,176.48

   in unpaid contributions is warranted.

                 b.     Interest on Unpaid Contributions

          With respect to interest on unpaid contributions, pursuant to the CBAs and Trust

   Agreements, Defendant is liable to Plaintiffs Pension Fund, Annuity Plan, and JATC for

   interest at the rate of the Federal short-term interest rate for underpayment, plus 2%.

   (Doc. # 1 at 5); (Doc. # 10-3 at 3); see 29 U.S.C. § 1132(g)(2)(B). Defendant is liable to

   Plaintiff NEBF at the interest rate of 10% annually, compounded monthly. (Id.)

          In their Complaint, Plaintiffs initially sought $2,096.12 in interest, plus interest

   accruing after the Complaint was filed. (Doc. # 1 at 6–7.) In their Motion for Default

   Judgment, Plaintiffs request $2,136.70 in interest on unpaid contributions. (Doc. # 10 at

   6.) Most recently, in their Supplemental Brief in Support of Motion for Default Judgment,

   Plaintiffs seek to recover the total interest due as of the date of entry of judgment, which


                                                 14
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 15 of 17




   is $2,652.43. See (Doc. # 16 at 2). Plaintiffs provide evidence through the Affidavit of

   Stefanie Sneed and the statement of Defendant’s account with Benesys, Inc.

   (“BeneSys”) 2 that the total interest due as of May 5, 2020, is $2,652.43. (Doc. # 16-1 at

   3–4, 6) (demonstrating the total amount of interest owed as of April 30, 2020, is

   $2,639.07 and the per diem is $3.34); see also (Doc. # 10-3 at 4, 6) (evidence of

   interest due as of December 1, 2019). Therefore, entering judgment against Defendant

   in the amount of $2,652.43 for interest accrued upon the unpaid contributions is

   warranted. See Mile High Rodbusters, 82 F. Supp. 3d at 1245 (relying on an affidavit

   submitted with the plaintiffs’ motion for default judgment to determine a sum certain

   calculation of interest accrued on delinquent CBA payments).

                 c.     Liquidated Damages

          Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and the Trust

   Agreements, Defendant also owes Plaintiffs liquidated damages. Plaintiffs provide

   evidence through Ms. Brown’s Affidavit that Defendant owes Plaintiffs Pension Fund,

   Annuity Plan, and JATC liquidated damages at the rate of 10% of the delinquent

   contributions and owes Plaintiff NEBF liquidated damages at the rate of 20% of the

   delinquent contributions. (Doc. # 10-3 at 3–4, 6.) According to Ms. Brown and the

   statement of Defendant’s account with CompuSys, this yields a total of $2,247.81 in

   liquidated damages. (Id.) Therefore, entering judgment against Defendant in the amount

   of $2,247.81 for liquidated damages is warranted.



   2
    The Plaintiff Funds transitioned from CompuSys to a new third-party administrator, BeneSys,
   effective April 1, 2020. (Doc. # 16-1 at 1.) Stefanie Sneed is employed by BeneSys. (Id.)

                                                15
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 16 of 17




                 d.     Audit Costs

          Lastly, pursuant to the Trust Agreements of Plaintiff Funds, which are

   incorporated into the CBAs, Defendant is also liable for the costs of the audit the

   Plaintiff Funds undertook to determine the extent of Defendant’s delinquency. According

   to Ms. Brown, the Plaintiff Funds incurred $1,175.00 in audit costs. (Doc. # 10-3 at 4.)

   Entering judgment against Defendant in the amount of $1,175.00 for audit costs is

   warranted.

                                      IV.   CONCLUSION

          For the foregoing reasons, the Court ORDERS that Plaintiffs’ Motion for Default

   Judgment Pursuant to Fed. R. Civ. P. 55(b)(1) (Doc. # 10) is GRANTED. Plaintiffs are

   entitled to a total judgment of $23,251.72 in damages, consisting of:

          (1) principal contributions due for the months of February through July 2018 in

             the amount of $17,176.48;

          (2) interest in the amount of $2,652.43, in accordance with 29 U.S.C. §

             1132(g)(2);

          (3) liquidated damages in the amount of $2,247.81, in accordance with 29 U.S.C.

             § 1132(g)(2); and

          (4) audit costs in the amount of $1,175.00, in accordance with the Trust

             Agreements and CBAs.

          The Clerk of Court is DIRECTED to enter final judgment in favor of Plaintiffs and

   against Defendant in the amount of $23,251.72. It is




                                               16
Case 1:19-cv-02861-CMA-SKC Document 17 Filed 05/05/20 USDC Colorado Page 17 of 17




         FURTHER ORDERED that post-judgment interest shall accrue as provided by 28

   U.S.C. § 1961 from the date of entry of judgment.




         DATED: May 5, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             17
